Exhibit 10.3

INSERT THERAPEUTICS, INC.

AMENDED AND RESTATED INVESTORS’ RIGHTS AGREEMENT

THIS AMENDED AND RESTATED INVESTORS’ RIGHTS AGREEMENT (this “Agreement”) is made
as of the 17 day of April, 2008, by and among INSERT THERAPEUTICS, INC., a
Delaware corporation (the “Company”), Arrowhead Research Corporation
(“Arrowhead” or, an “Investor”) and each of the other investors listed on
Schedule A hereto, each of which is referred to in this Agreement as an
“Investor” and all of which, together with Arrowhead, are referred to as the
“Investors”). Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to such terms in the Merger Agreement (as defined below).

RECITALS

WHEREAS, the Company, and the Investors have entered into that certain
Investors’ Rights Agreement, dated as of June 4, 2004, as amended by that
certain Amendment No. 1 to Investors’ Rights Agreement, dated as of March 30,
2005, by and among the Company and certain of the Investors, and as amended by
that certain Amendment No. 2 to Investors’ Rights Agreement, dated as of
October 25, 2006, by and among the Company and certain of the Investors together
with that certain Joinder Agreement, dated as of October 25, 2006, by and among
the Company and certain of the Investors (collectively, the “Original
Agreement”), which governs, among other things, the rights of certain of the
Investors to cause the Company to register shares of the Company’s Common Stock
held or issuable to such Investors;

WHEREAS, the Company is a party to that certain Agreement and Plan of
Reorganization (the “Merger Agreement”), dated as of 14, 2008, by and between
the Company and Calando Pharmaceuticals Inc. (“Calando”), pursuant to which
Calando shall merge with and into the Company (the “Merger”) and the Company
shall survive as the surviving corporation (the “Surviving Corporation”);

WHEREAS, pursuant to the terms of the Merger Agreement and the transactions that
are contemplated thereby, (i) all outstanding shares of Preferred Stock of the
Company shall have been, prior to the consummation of the Merger and the
execution of this Agreement, converted (the “Company Recapitalization”) into
shares of the Company’s Common Stock (the “Company Investors’ Common Stock”),
(ii) all outstanding warrants to purchase Series D Preferred Stock of the
Company shall have been, prior to the consummation of the Merger and prior to
the execution of this Agreement, converted into warrants to purchase shares of
the Company’s Common Stock (the “Company Investors’ Warrants”); (iii) all
outstanding shares of Series A Preferred Stock of Calando, (all of which, for
greater certainty, are held by Arrowhead), shall have been, prior to the
consummation of the Merger and the execution of this Agreement, converted (the
“Calando Recapitalization”) into shares of Calando Common Stock (the “Arrowhead
Conversion Common Stock”); (iv) at the consummation of the Merger, Arrowhead is
to receive, pursuant to the terms of the Merger Agreement, shares of the
Company’s Common Stock in exchange for the Arrowhead Conversion Common Stock and
for the shares of Calando Common Stock held by it prior to the Calando
Recapitalization (such shares, the “Arrowhead Merger Consideration Common
Stock”) and (v) in the Merger, the California Institute of Technology is to
receive pursuant to the terms of the Merger Agreement shares of the

 

1



--------------------------------------------------------------------------------

Company’s Common Stock in exchange for the shares of Calando Common Stock held
by it prior to the consummation of the Merger (the “Caltech Merger Consideration
Common Stock”);

WHEREAS, the Merger Agreement provides that, as a condition to the consummation
of the Merger, the Company and the Investors are to enter into this Agreement to
amend and restate the Original Agreement in order to, among other things,
provide the Investors, as holders of either the Company Investors’ Common Stock,
the Company Investors’ Warrants, the Arrowhead Merger Consideration Common Stock
or the Caltech Merger Consideration Common Stock, with certain registration
rights as set forth herein;

WHEREAS, pursuant to Section 6.7 of the Original Agreement, such Original
Agreement may be amended with the written consent of the Company and the holders
of a majority Registrable Securities (as defined in the Original Agreement) then
outstanding;

WHEREAS, the Company and the Investors desire to amend and restate the Original
Agreement pursuant to Section 6.7 thereof as set forth herein; and

WHEREAS, at the consummation of the Merger, (i) the Company shall change its
name to “Calando Pharmaceuticals, Inc.” as the Surviving Corporation in the
Merger, and (ii) and all references to “the Company” in Section 1 through
Section 5 below shall de deemed to refer to “Calando Pharmaceuticals, Inc” from
and after the consummation of the Merger.

NOW, THEREFORE, in consideration of the foregoing and the promises and covenants
contained herein, the sufficiency of which is hereby acknowledged, the Company
and the Investors hereby agree that the Original Agreement shall be superseded
and replaced in its entirety by this Agreement, effective immediately prior to
the consummation of the Merger, such that, immediately prior to the consummation
of the Merger, the parties shall have no further rights or obligations under the
Original Agreement, and all parties hereto agree as follows:

 

  1. Definitions. For purposes of this Agreement:

1.1 The term “Affiliate” shall mean with respect to any individual, corporation,
partnership, association, trust, or any other entity (in each case, a “Person”),
any Person which, directly or indirectly, controls, is controlled by or is under
common control with such Person, including, without limitation any general
partner, officer or director of such Person and any venture capital fund now or
hereafter existing which is controlled by or under common control with one or
more general partners or shares the same management company with such Person.

1.2 “Arrowhead” refers to Arrowhead Research Corporation, a Delaware
corporation.

1.3 The term “Common Stock” shall mean shares of the common stock of the
Company, par value $0.0001 per share.

1.4 The term the “Company” shall mean, immediately prior to the consummation of
the Merger, Insert Therapeutics, Inc. and shall mean, upon the consummation of
the Merger and for purposes of Section 1 through Section 5 of this Agreement,
Calando Pharmaceuticals, Inc. as the Surviving Corporation in the Merger and as
the new name of the Company following the Merger.

 

2



--------------------------------------------------------------------------------

1.5 The term “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

1.6 The term “Form S-3” means such form under the Securities Act as in effect on
the date hereof or any registration form under the Securities Act subsequently
adopted by the SEC which permits inclusion or incorporation of substantial
information by reference to other documents filed by the Company with the SEC.

1.7 The term “GAAP” shall mean generally accepted accounting principles.

1.8 The term “Holder” shall mean any Person owning or having the right to
acquire Registrable Securities or any assignee thereof in accordance with
Section 5.2 hereof.

1.9 The Term “Immediate Family Member” shall mean a child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, sibling, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
including adoptive relationships, of a person referred to herein.

1.10 The term “Initiating Holders” means, collectively, any Holders who properly
initiate a registration request under this Agreement.

1.11 The term “IPO” means the Company’s first underwritten public offering of
its Common Stock pursuant to an effective registration statement under the
Securities Act of 1933, as amended.

1.12 The term “Investor” means the Investors listed on Schedule A hereto.

1.13 The term “Major Investor” means, any Investor that, together with such
Investor’s Affiliates, holds at least 1,000,000 shares of Registrable Securities
(appropriately adjusted for any stock split, dividend, combination or other
recapitalization effected after the date hereof).

1.14 The term “New Securities” shall mean equity securities of the Company,
whether now authorized or not, or rights, options, or warrants to purchase said
equity securities, or securities of any type whatsoever that are, or may become,
convertible into or exchangeable into or exercisable for said equity securities.

1.15 The term “register,” “registered,” and “registration” refer to a
registration effected by preparing and filing a registration statement or
similar document in compliance with the Securities Act, and the declaration or
ordering of effectiveness of such registration statement or document.

1.16 The term “Registrable Securities” means (i) the Company Investors’ Common
Stock, (ii) the Arrowhead Merger Consideration Common Stock and the Caltech
Merger Consideration Common Stock, (iii) shares of Common Stock which are issued
pursuant

 

3



--------------------------------------------------------------------------------

to the exercise of the Company Investors’ Warrants, and (iv) any Common Stock
issued as (or issuable upon the conversion or exercise of any warrant, right or
other security which is issued as) a dividend or other distribution with respect
to, or in exchange for or in replacement of the shares referenced in clauses
(i), (ii) and (iii) above, excluding in all cases, however, (a) any Registrable
Securities sold by a Holder in a transaction in which such Holder’s rights under
Section 2 hereof are not assigned, (b) any shares for which registration rights
have terminated pursuant to Section 2.14 of this Agreement, or (c) registered or
sold to the public either pursuant to a registration statement or SEC Rule 144.

1.17 The term “Registrable Securities then outstanding” means the number of
shares determined by adding the number of shares of Common Stock outstanding
which are, and the number of shares of Common Stock issuable pursuant to then
exercisable or convertible securities which are, Registrable Securities.

1.18 A “Sale of the Company” means (A) a transaction or series of related
transactions in which a Person, or a group of related Persons, acquires from
stockholders of the Company shares representing fifty percent (50%) or more of
the outstanding voting power of the Company, (B) a merger or consolidation in
which the Company or a wholly owned subsidiary of the Company is a constituent
party and the Company issues shares of its capital stock pursuant to such merger
or consolidation, except (i) any such merger or consolidation involving the
Company or a subsidiary in which the shares of capital stock of the Company
outstanding immediately prior to such merger or consolidation continue to
represent, or are converted or exchanged for shares of capital stock which
represent, immediately following such merger or consolidation at least a
majority, by voting power, of the capital stock of (1) the surviving or
resulting corporation or (2) if the surviving or resulting corporation is a
majority owned subsidiary of another corporation immediately following such
merger or consolidation, the parent corporation (majority owner) of such
surviving or resulting corporation and (ii) the Merger and the transactions
contemplated by the Merger Agreement shall not constitute a Sale of the Company;
or (C) the sale, lease, transfer or other disposition, in a single transaction
or series of related transactions, by the Company or any subsidiary of the
Company of all or substantially all the assets of the Company and its
subsidiaries, taken as a whole, except where such sale, lease, transfer or other
disposition is to a wholly owned subsidiary of the Company.

1.19 The term “SEC” means the Securities and Exchange Commission.

1.20 The term “SEC Rule 144” means Rule 144 promulgated by the SEC under the
Securities Act.

1.21 The term “SEC Rule 144(k)” means Rule 144(k) promulgated by the SEC under
the Securities Act.

1.22 The term “SEC Rule 145” means Rule 145 promulgated by the SEC under the
Securities Act.

1.23 The term “Securities Act” means the Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.

 

4



--------------------------------------------------------------------------------

1.24 The term “Violation” means losses, claims, damages, or liabilities (joint
or several) to which a party hereto may become subject under the Securities Act,
the Exchange Act or other federal or state law, insofar as such losses, claims,
damages, or liabilities (or actions in respect thereof) arise out of or are
based upon any of the following statements, omissions or violations: (i) any
untrue statement or alleged untrue statement of a material fact contained in
such registration statement, including any preliminary prospectus or final
prospectus contained therein or any amendments or supplements thereto, (ii) the
omission or alleged omission to state therein a material fact required to be
stated therein, or necessary to make the statements therein not misleading, or
(iii) any violation or alleged violation by any other party hereto, of the
Securities Act, the Exchange Act, any state securities law or any rule or
regulation promulgated under the Securities Act, the Exchange Act or any state
securities law.

2. Registration Rights. The Company covenants and agrees as follows:

2.1 Request for Registration.

(a) If the Company shall receive at any time after the earlier of (i) 3 years
after the date of this Agreement or (ii) 180 days after the effective date of
the first registration statement for a public offering of securities of the
Company (other than a registration statement relating either to the sale of
securities to employees of the Company pursuant to a stock option, stock
purchase or similar plan or a SEC Rule 145 transaction), a written request from
the Holders in excess of fifty percent (25%) of the Registrable Securities then
outstanding that the Company file a registration statement under the Securities
Act covering the registration of the Registrable Securities then outstanding
then the Company shall:

(i) within ten (10) days of the receipt thereof, give written notice of such
request to all Holders;

(ii) as soon as practicable, and in any event within 60 days of the receipt of
such request, file a registration statement under the Securities Act covering
all Registrable Securities which the Holders request to be registered, subject
to the limitations of subsection 2.1(b), within twenty (20) days of the mailing
of such notice by the Company in accordance with Section 5.6; and

(iii) use its best efforts to cause such registration statement to be declared
effective by the SEC as soon as practicable.

(b) If the Initiating Holders intend to distribute the Registrable Securities
covered by their request by means of an underwriting, they shall so advise the
Company as a part of their request made pursuant to subsection 2.1(a) and the
Company shall include such information in the written notice referred to in
subsection 2.1(a). The underwriter will be selected by the Company and shall be
reasonably acceptable to a majority in interest of the Initiating Holders. In
such event, the right of any Holder to include such Holder’s Registrable
Securities in such registration shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein. All
Holders proposing to distribute their securities through such underwriting shall
(together with the Company as provided in subsection 2.3(e))

 

5



--------------------------------------------------------------------------------

enter into an underwriting agreement in customary form with the underwriter or
underwriters selected for such underwriting. Notwithstanding any other provision
of this Section 2.1, if the underwriter advises the Initiating Holders in
writing that marketing factors require a limitation of the number of shares to
be underwritten, then the Initiating Holders shall so advise all Holders of
Registrable Securities which would otherwise be underwritten pursuant hereto,
and the number of shares of Registrable Securities that may be included in the
underwriting shall be allocated among all Holders of Registrable Securities,
including the Initiating Holders, in proportion (as nearly as practicable) to
the number of Registrable Securities of the Company owned by each Holder;
provided, however, that the number of shares of Registrable Securities held by
the Holders to be included in such underwriting shall not be reduced unless all
other securities are first entirely excluded from the underwriting. To
facilitate the allocation of shares in accordance with the above provisions, the
Company or the underwriters may round the number of shares allocated to any
Holder to the nearest 100 shares.

(c) The Company shall not be obligated to effect, or to take any action to
effect, any registration

(i) pursuant to this Section 2.1:

(A) In any particular jurisdiction in which the Company would be required to
execute a general consent to service of process in effecting such registration,
unless the Company is already subject to service in such jurisdiction and except
as may be required under the Securities Act;

(B) After the Company has effected two registrations pursuant to this
Section 2.1 and such registrations have been declared or ordered effective;

(C) If the Initiating Holders propose to dispose of shares of Registrable
Securities that may be immediately registered on Form S-3 pursuant to a request
made pursuant to Section 2.11 below; or

(D) If the Registrable Securities to be included in the registration statement
could be sold without restriction under SEC Rule 144(k) within a ninety (90) day
period and the Company is currently subject to the periodic reporting
requirements of Sections 12(g) or 15(d) of the Exchange Act, or

(ii) pursuant to any other provision of this Agreement:

(A) In any particular jurisdiction in which the Company would be required to
execute a general consent to service of process in effecting such registration,
unless the Company is already subject to service in such jurisdiction and except
as may be required under the Securities Act; or

(B) If the Registrable Securities to be included in the registration statement
could be sold without restriction under SEC Rule 144(k) within a ninety (90) day
period and the Company is currently subject to the periodic reporting
requirements of Sections 12(g) or 15(d) of the Exchange Act.

 

6



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing, if the Company shall furnish to Holders
requesting a registration statement pursuant to this Section 2.1 a certificate,
signed by the Chief Executive Officer of the Company stating that in the good
faith judgment of the Board of Directors of the Company it would be materially
detrimental to the Company and its stockholders for such registration statement
to be filed and it is therefore necessary to defer the filing of such
registration statement, the Company shall have the right to defer taking action
with respect to such filing for a period of not more than ninety (90) days after
receipt of the request of the Initiating Holders; provided, however, that the
Company may not utilize this right more than once in any twelve-month period.

A registration statement shall not be counted until such time as such
registration statement has been declared effective by the SEC (unless the
Initiating Holders withdraw their request for such registration (other than as a
result of information concerning the business or financial condition of the
Company which is made known to the Investors after the date on which such
registration was requested) and elect not to pay the registration expenses
therefor pursuant to Section 2.5). A registration statement shall not be counted
if, as a result of an exercise of the underwriter’s cut-back provisions, fewer
than 75% of the total number of Registrable Securities that Holders have
requested to be included in such registration statement are actually included.

2.2 Company Registration. If the Company proposes to register (including for
this purpose a registration effected by the Company for stockholders other than
the Holders) any of its stock or other securities under the Securities Act in
connection with the public offering of such securities solely for cash (other
than a registration statement relating either to the sale of securities to
employees of the Company pursuant to a stock option, stock purchase or similar
plan or an SEC Rule 145 transaction, a registration on any form which does not
include substantially the same information as would be required to be included
in a registration statement covering the sale of the Registrable Securities or a
registration in which the only Common Stock being registered is Common Stock
issuable upon conversion of debt securities which are also being registered),
the Company shall, at such time, promptly give each Holder written notice of
such registration. Upon the written request of each Holder given within twenty
(20) days after mailing of such notice by the Company in accordance with
Section 5.6, the Company shall, subject to the provisions of Section 2.7, cause
to be registered under the Securities Act all of the Registrable Securities that
each such Holder has requested to be registered. The Company shall have the
right to terminate or withdraw any registration initiated by it under this
Section 2.2 prior to the effectiveness of such registration whether or not any
Holder has elected to include securities in such registration. The expenses of
such withdrawn registration shall be borne by the Company in accordance with
Section 2.6 hereof.

2.3 Obligations of the Company. Whenever required under this Section 2 to effect
the registration of any Registrable Securities, the Company shall, as
expeditiously as reasonably possible,

(a) prepare and file with the SEC a registration statement with respect to such
Registrable Securities and use its reasonable best efforts to cause such
registration statement to become effective, and, upon the request of the Holders
of a majority of the Registrable Securities registered thereunder, keep such
registration statement effective for a

 

7



--------------------------------------------------------------------------------

period of up to one hundred twenty (120) days or, if earlier, until the
distribution contemplated in the Registration Statement has been completed;
provided, however, that (i) such 120-day period shall be extended for a period
of time equal to the period the Holder refrains from selling any securities
included in such registration at the request of the Company or an underwriter of
Common Stock (or other securities) of the Company; and (ii) in the case of any
registration of Registrable Securities on Form S-3 which are intended to be
offered on a continuous or delayed basis, subject to compliance with applicable
SEC rules, such 120-day period shall be extended, if necessary, to keep the
registration statement effective until all such Registrable Securities are sold;

(b) prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement;

(c) furnish to the Holders such numbers of copies of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of Registrable Securities owned by them;

(d) use its reasonable best efforts to register and qualify the securities
covered by such registration statement under such other securities or Blue Sky
laws of such jurisdictions as shall be reasonably requested by the Holders;
provided that the Company shall not be required in connection therewith or as a
condition thereto to qualify to do business or to file a general consent to
service of process in any such states or jurisdictions, unless the Company is
already subject to service in such jurisdiction and except as may be required by
the Securities Act;

(e) in the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter of such offering. Each Holder participating in such
underwriting shall also enter into and perform its obligations under such an
agreement;

(f) cause all such Registrable Securities registered pursuant to this Agreement
hereunder to be listed on a national securities exchange or trading system and
each securities exchange and trading system on which similar securities issued
by the Company are then listed;

(g) provide a transfer agent and registrar for all Registrable Securities
registered pursuant hereunder and a CUSIP number for all such Registrable
Securities, in each case not later than the effective date of such registration;

(h) use its reasonable best efforts to furnish, at the request of any Holder
requesting registration of Registrable Securities pursuant to this Section 2, on
the date on which such Registrable Securities are sold to the underwriter,
(i) an opinion, dated such date, of the counsel representing the Company for the
purposes of such registration, in form and substance as is customarily given to
underwriters in an underwritten public offering, addressed to

 

8



--------------------------------------------------------------------------------

the underwriters, if any, and (ii) a “comfort” letter dated such date, from the
independent certified public accountants of the Company, in form and substance
as is customarily given by independent certified public accountants to
underwriters in an underwritten public offering, addressed to the underwriters,
if any.

2.4 Furnish Information. It shall be a condition precedent to the obligations of
the Company to take any action pursuant to this Section 2 with respect to the
Registrable Securities of any selling Holder that such Holder shall furnish to
the Company such information regarding itself, the Registrable Securities held
by it, and the intended method of disposition of such securities as shall be
reasonably required to effect the registration of such Holder’s Registrable
Securities.

2.5 Expenses of Demand Registration. All expenses other than underwriting
discounts and commissions incurred in connection with registrations, filings or
qualifications pursuant to Section 2.1, including (without limitation) all
registration, filing and qualification fees, printers’ and accounting fees, fees
and disbursements of counsel for the Company and the reasonable fees and
disbursements of one counsel for the selling Holders shall be borne by the
Company; provided, however, that the Company shall not be required to pay for
any expenses of any registration proceeding begun pursuant to Section 2.1 if the
registration request is subsequently withdrawn at the request of the Holders of
a majority of the Registrable Securities to be registered (in which case all
participating Holders shall bear such expenses pro rata based upon the number of
Registrable Securities that were to be included in the withdrawn registration),
unless the Holders of a majority of the Registrable Securities agree to forfeit
their right to one demand registration pursuant to Section 2.

2.6 Expenses of Company Registration. The Company shall bear and pay all
expenses incurred in connection with any registration, filing or qualification
of Registrable Securities with respect to the registrations pursuant to
Section 2.2 hereof for each Holder (which right may be assigned as provided in
Section 5.2 hereof), including (without limitation) all registration, filing,
and qualification fees, printers and accounting fees relating or apportionable
thereto and the fees and disbursements of one counsel for the selling Holders
selected by them, but excluding underwriting discounts and commissions relating
to Registrable Securities.

2.7 Underwriting Requirements. In connection with any offering involving an
underwriting of shares of the Company’s capital stock pursuant to Section 2.2,
the Company shall not be required to include any of the Holders’ securities in
such underwriting unless they accept the terms of the underwriting as agreed
upon between the Company and its underwriters, and then only in such quantity as
the underwriters determine in their sole discretion will not jeopardize the
success of the offering by the Company subject to the limitations set forth
below. If the total number of securities, including Registrable Securities,
requested by stockholders to be included in such offering exceeds the amount of
securities to be sold other than by the Company that the underwriters determine
in their reasonable discretion is compatible with the success of the offering,
then the Company shall be required to include in the offering only that number
of such securities, including Registrable Securities, which the underwriters and
the Company determine in their sole discretion will not jeopardize the success
of the offering. In no event shall any Registrable Securities be excluded from
such offering unless all other stockholders’ securities have been first
excluded. In the event that the underwriters determine that less than all

 

9



--------------------------------------------------------------------------------

of the Registrable Securities requested to be registered can be included in such
offering, then the Registrable Securities that are included in such offering
shall be apportioned pro rata among the selling Holders based on the number of
Registrable Securities held by all selling Holders or in such other proportions
as shall mutually be agreed to by all such selling Holders. Notwithstanding the
foregoing, in no event shall the amount of securities of the selling Holders
included in the offering be reduced below twenty percent (20%) of the total
amount of securities included in such offering, unless such offering is the
Company’s IPO in which case the selling Holders may be excluded beyond this
amount if the underwriters make the determination described above and no other
stockholder’s securities are included in such offering. For purposes of the
preceding parenthetical concerning apportionment, for any selling stockholder
which is a Holder of Registrable Securities and which is an investment fund,
partnership, limited liability company or corporation, the partners, members,
retired partners, retired members, stockholders and Affiliates of such Holder,
or the estates and family members of any such partners, retired partners,
members and retired members and any trusts for the benefit of any of the
foregoing persons shall be deemed to be a single “selling Holder”, and any
pro-rata reduction with respect to such “selling Holder” shall be based upon the
aggregate amount of shares carrying registration rights owned by all entities
and individuals included in such “selling Holder,” as defined in this sentence.

2.8 Delay of Registration. No Holder shall have any right to obtain or seek an
injunction restraining or otherwise delaying any registration pursuant to this
Agreement as the result of any controversy that might arise with respect to the
interpretation or implementation of this Section 2.

2.9 Indemnification. In the event any Registrable Securities are included in a
registration statement under this Section 2:

(a) To the extent permitted by law, the Company will indemnify and hold harmless
each Holder, the partners, members, officers, directors and stockholders of each
Holder, legal counsel and accountants for each Holder, any underwriter (as
defined in the Securities Act) for such Holder and each person, if any, who
controls such Holder or underwriter within the meaning of the Securities Act or
the Exchange Act, against any Violation and the Company will pay to each such
Holder, underwriter, controlling person or other aforementioned person, any
legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability, or action as
such expenses are incurred; provided, however, that the indemnity agreement
contained in this subsection 2.9(a) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability, or action if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld), nor shall the Company be liable in any such case
for any such loss, claim, damage, liability, or action to the extent that it
arises out of or is based upon a Violation which occurs in reliance upon and in
conformity with written information furnished expressly for use in connection
with such registration by any such Holder, underwriter, controlling person or
other aforementioned person.

(b) To the extent permitted by law, each selling Holder will severally and not
jointly indemnify and hold harmless the Company, each of its directors, each of
its officers who has signed the registration statement, each person, if any, who
controls the

 

10



--------------------------------------------------------------------------------

Company within the meaning of the Securities Act, legal counsel and accountants
for the Company, any underwriter, any other Holder selling securities in such
registration statement and any controlling person of any such underwriter or
other Holder, against any losses, claims, damages, or liabilities (joint or
several) to which any of the foregoing persons may become subject, under the
Securities Act, the Exchange Act or other federal or state law, insofar as such
losses, claims, damages, or liabilities (or actions in respect thereto) arise
out of or are based upon any Violation, in each case to the extent (and only to
the extent) that such Violation occurs in reliance upon and in conformity with
written information furnished by such Holder expressly for use in connection
with such registration; and each such Holder will pay, any legal or other
expenses reasonably incurred by any person intended to be indemnified pursuant
to this subsection 2.9(b), in connection with investigating or defending any
such loss, claim, damage, liability, or action; provided, however, that the
indemnity agreement contained in this subsection 2.9(b) shall not apply to
amounts paid in settlement of any such loss, claim, damage, liability or action
if such settlement is effected without the consent of the Holder, which consent
shall not be unreasonably withheld; provided, further, that, in no event shall
any indemnity under this subsection 2.9(b) exceed the net proceeds from the
offering received by such Holder, except in the case of fraud or willful
misconduct by such Holder.

(c) Promptly after receipt by an indemnified party under this Section 2.9 of
notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section 2.9, deliver to the indemnifying party
a written notice of the commencement thereof and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
the defense thereof with counsel mutually satisfactory to the parties; provided,
however, that an indemnified party (together with all other indemnified parties
which may be represented without conflict by one counsel) shall have the right
to retain one separate counsel, with the fees and expenses to be paid by the
indemnifying party, if representation of such indemnified party by the counsel
retained by the indemnifying party would be inappropriate due to actual or
potential differing interests between such indemnified party and any other party
represented by such counsel in such proceeding. The failure to deliver written
notice to the indemnifying party within a reasonable time of the commencement of
any such action, if prejudicial to its ability to defend such action, shall
relieve such indemnifying party of any liability to the indemnified party under
this Section 2.9, but the omission so to deliver written notice to the
indemnifying party will not relieve it of any liability that it may have to any
indemnified party otherwise than under this Section 2.9.

(d) In order to provide for just and equitable contribution to joint liability
under the Securities Act in any case in which either (i) any Holder exercising
rights under this Agreement, or any controlling person of any such Holder, makes
a claim for indemnification pursuant to this Section 2.9 but it is judicially
determined (by the entry of a final judgment or decree by a court of competent
jurisdiction and the expiration of time to appeal or the denial of the last
right of appeal) that such indemnification may not be enforced in such case
notwithstanding the fact that this Section 2.9 provides for indemnification in
such case, or (ii) contribution under the Securities Act may be required on the
part of any such selling Holder or any such controlling person in circumstances
for which indemnification is provided under this Section 2.9, then, and in each
such case, the Company and such Holder will contribute to the

 

11



--------------------------------------------------------------------------------

aggregate losses, claims, damages or liabilities to which they may be subject
(after contribution from others) in such proportion as is appropriate to reflect
the relative fault of the indemnifying party on the one hand and of the
indemnified party on the other in connection with the statements or omissions
that resulted in such loss, liability, claim, damage, or expense as well as any
other relevant equitable considerations. The relative fault of the indemnifying
party and of the indemnified party shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the indemnifying party or by the indemnified party and
the parties’ relative intent, knowledge, access to information, and opportunity
to correct or prevent such statement or omission; provided however, that, in any
such case, (I) no such Holder will be required to contribute any amount in
excess of the public offering price of all such Registrable Securities offered
and sold by such Holder pursuant to such registration statement, and (II) no
person or entity guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) will be entitled to contribution from any
person or entity who was not guilty of such fraudulent misrepresentation;
provided further, that in no event shall a Holder’s liability pursuant to this
Section 2.9(d), when combined with the amounts paid or payable by such holder
pursuant to Section 2.9(b), exceed the proceeds from the offering (net of any
underwriting discounts or commissions) received by such Holder, except in the
case of willful fraud by such Holder.

(e) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.

(f) Unless otherwise superceded by an underwriting agreement entered into in
connection with the underwritten public offering, the obligations of the Company
and Holders under this Section 2.9 shall survive the completion of any offering
of Registrable Securities in a registration statement under this Section 2, and
otherwise and shall survive the termination of this Agreement.

2.10 Reports Under Exchange Act. With a view to making available to the Holders
the benefits of Sec Rule 144 promulgated under the Securities Act and any other
rule or regulation of the SEC that may at any time permit a Holder to sell
securities of the Company to the public without registration or pursuant to a
registration on Form S-3, the Company agrees to:

(a) make and keep public information available, as those terms are understood
and defined in SEC Rule 144, at all times after the effective date of the first
registration statement filed by the Company for the offering of its securities
to the general public so long as the Company is subject to the periodic
reporting requirements under Sections 13 or 15(d) of the Exchange Act;

(b) file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act; and

 

12



--------------------------------------------------------------------------------

(c) furnish to any Holder, so long as the Holder owns any Registrable
Securities, forthwith upon request (i) a written statement by the Company that
it has complied with the reporting requirements of SEC Rule 144, the Securities
Act and the Exchange Act (at any time after it has become subject to such
reporting requirements), or that it qualifies as a registrant whose securities
may be resold pursuant to Form S-3 (at any time after it so qualifies), (ii) a
copy of the most recent annual or quarterly report of the Company and such other
reports and documents so filed by the Company, and (iii) such other information
as may be reasonably requested in availing any Holder of any rule or regulation
of the SEC which permits the selling of any such securities without registration
or pursuant to such form.

2.11 Form S-3 Registration. In case the Company shall receive from Holders of
Registrable Securities then outstanding a written request or requests that the
Company effect a registration on Form S-3 and any related qualification or
compliance with respect to all or a part of the Registrable Securities owned by
such Holder or Holders, the Company will:

(a) promptly give written notice of the proposed registration, and any related
qualification or compliance, to all other Holders; and

(b) as soon as practicable, effect such registration and all such qualifications
and compliances as may be so requested and as would permit or facilitate the
sale and distribution of all or such portion of such Holder’s or Holders’
Registrable Securities as are specified in such request, together with all or
such portion of the Registrable Securities of any other Holder or Holders
joining in such request as are specified in a written request given within 15
days after receipt of such written notice from the Company; provided, however,
that the Company shall not be obligated to effect any such registration,
qualification or compliance, pursuant to this Section 2.11: (1) if Form S-3 is
not then available for such offering by the Holders; (2) if the Holders,
together with the holders of any other securities of the Company entitled to
inclusion in such registration, propose to sell Registrable Securities and such
other securities (if any) at an aggregate price to the public (net of any
underwriters’ discounts or commissions) of less than $2 million; (3) if the
Company shall furnish to the Holders a certificate signed by the President of
the Company stating that in the good faith judgment of the Board of Directors of
the Company, it would be materially detrimental to the Company and its
stockholders for such Form S-3 Registration to be effected at such time, in
which event the Company shall have the right to defer the filing of the Form S-3
registration statement for a period of not more than 90 days after receipt of
the request of the Holder or Holders under this Section 2.11; provided, however,
that the Company shall not utilize this right more than once in any twelve month
period, and, provided further that the Company shall not register any securities
for the account of itself or any other stockholder during such ninety day period
(other than a registration relating solely to the sale of securities of
participants in a Company stock plan, a registration relating to a corporate
reorganization or transaction under Rule 145 of the Securities Act, a
registration on any form that does not include substantially the same
information as would be required to be included in a registration statement
covering the sale of the Registrable Securities, or a registration in which the
only Common Stock being registered is Common Stock issuable upon conversion of
debt securities that are also being registered); (4) if the Company has, within
the twelve (12) month period preceding the date of such request, already
effected two registrations on Form S-3 for the Holders pursuant to this
Section 2.11; or (5) in any particular jurisdiction in which the Company would
be required to qualify to do business or to execute a general consent to service
of process in effecting such registration, qualification or compliance; or
(6) during the period ending one hundred eighty (180) days after the effective
date of a registration statement subject to Section 2.2 hereof.

 

13



--------------------------------------------------------------------------------

(c) Subject to the foregoing, the Company shall file a registration statement
covering the Registrable Securities and other securities so requested to be
registered as soon as practicable after receipt of the request or requests of
the Holders. All expenses incurred in connection with a registration requested
pursuant to Section 2.11, including (without limitation) all registration,
filing, qualification, printer’s and accounting fees and the reasonable fees and
disbursements of counsel for the selling Holder or Holders and counsel for the
Company, but excluding any underwriters’ discounts or commissions associated
with Registrable Securities, shall be borne by the Company. Registrations
effected pursuant to this Section 2.11 shall not be counted as demands for
registration or registrations effected pursuant to Section 2.1.

(d) If the Initiating Holders intend to distribute the Registrable Securities
covered by their request by means of an underwriting, they shall so advise the
Company as part of their request made pursuant to this Section 2.11 and the
Company shall include such information in the written notice referred to in
subsection 2.11(a). The provisions of subsection 2.1(b) shall be applicable to
such request (with the substitution of Section 2.11 for references to
Section 2.1).

2.12 Limitations on Subsequent Registration Rights. From and after the date of
this Agreement, the Company shall not, without the prior written consent of the
Holders of a majority of the Registrable Securities then outstanding, enter into
any agreement with any holder or prospective holder of any securities of the
Company which would allow such holder or prospective holder (a) to include such
securities in any registration unless under the terms of such agreement, such
holder or prospective holder may include such securities in any such
registration only to the extent that the inclusion of such securities will not
reduce the amount of the Registrable Securities of the Holders that are included
or (b) to demand registration of any securities held by such holder or
prospective holder.

2.13 “Market Stand-Off’ Agreement. Each Holder hereby agrees that it will not,
without the prior written consent of the managing underwriter, during the period
commencing on the date of the final prospectus relating to the Company’s IPO and
ending on the date specified by the Company and the managing underwriter (such
period not to exceed one hundred eighty (180) days) (i) lend, offer, pledge,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant to purchase, or
otherwise transfer or dispose of, directly or indirectly, any shares of Common
Stock or any securities convertible into or exercisable or exchangeable for
Common Stock held immediately prior to the effectiveness of the Registration
Statement for such offering, or (ii) enter into any swap or other arrangement
that transfers to another, in whole or in part, any of the economic consequences
of ownership of the Common Stock, whether any such transaction described in
clause (i) or (ii) above is to be settled by delivery of Common Stock or other
securities, in cash or otherwise. The foregoing provisions of this Section 2.13
shall apply only to the Company’s IPO, shall not apply to the sale of any shares
to an underwriter pursuant to an underwriting agreement, and shall only be
applicable to the Holders if all officers, directors and greater than five
percent (5%) stockholders of the Company enter into similar agreements. The
underwriters in connection with the Company’s IPO are intended to be third-party
beneficiaries

 

14



--------------------------------------------------------------------------------

of this Section 2.13 and shall have the right, power and authority to enforce
the provisions hereof as though they were a party hereto. Each Holder further
agrees to execute such agreements as may be reasonably requested by the
underwriters in the Company’s IPO that are consistent with this Section 2.13 or
that are necessary to give further effect thereto. Any discretionary waiver or
termination of the restrictions of any or all of such agreements by the Company
or the underwriters shall apply to all Holders subject to such agreements pro
rata based on the number of shares subject to such agreements, except that,
notwithstanding the foregoing, the Company and the underwriters may, in their
sole discretion, waive or terminate these restrictions with respect to up to
100,000 shares of the Company’s Common Stock.

In order to enforce the foregoing covenant, the Company may impose stop-transfer
instructions with respect to the Registrable Securities of each Holder (and the
shares or securities of every other person subject to the foregoing restriction)
until the end of such period.

2.14 Termination of Registration Rights.

(a) No Holder shall be entitled to exercise any right provided for in this
Section 2 after five (5) years following the consummation of an underwritten
public offering of the Company’s securities of which was not less than $8.00 per
share (adjusted to reflect stock dividends, stock splits or recapitalizations
after the date hereof) and resulting in aggregate proceeds (prior to
underwriting commissions and offering expenses) of at least twenty million
dollars ($20,000,000).

(b) In addition, the right of any Holder to exercise any right provided for in
this Section 2, including the right to request registration or inclusion in a
registration, shall terminate on such date after the closing of the first
Company-initiated registered public offering of the Company’s Common Stock as
all shares of Registrable Securities held by such Holder (together with any
Affiliate of such Holder with whom such Holder must aggregate its sales under
SEC Rule 144) may immediately be sold under SEC Rule 144 during any ninety
(90) day period.

3. Right of First Offer.

3.1 Right of First Offer. Subject to the terms and conditions specified in this
Section 3.1, and applicable securities laws, in the event the Company proposes
to offer or sell any New Securities, the Company shall first make an offering of
such New Securities to each Major Investor in accordance with the following
provisions of this Section 3.1. A Major Investor shall be entitled to apportion
the right of first offer hereby granted it among itself and its partners,
members and Affiliates in such proportions as it deems appropriate.

(a) The Company shall deliver a notice, in accordance with the provisions of
Section 5.6 hereof, (the “Offer Notice”) to each of the Major Investors stating
(i) its bona fide intention to offer such New Securities, (ii) the number of
such New Securities to be offered, and (iii) the price and terms, if any, upon
which it proposes to offer such New Securities.

(b) By written notification received by the Company, within twenty (20) calendar
days after mailing of the Offer Notice, each of the Major Investors may elect to
purchase or obtain, at the price and on the terms specified in the Offer Notice,
up to that portion

 

15



--------------------------------------------------------------------------------

of such New Securities which equals the proportion that the number of shares of
Common Stock issued and held (and any other securities convertible into, or
otherwise exercisable or exchangeable for, shares of Common Stock) by such Major
Investor bears to the total number of shares of Common Stock of the Company then
outstanding (assuming full conversion and exercise of all convertible or
exercisable securities). The Company shall promptly, in writing, inform each
Major Investor that elects to purchase all the shares available to it (each, a
“Fully-Exercising Investor”) of any other Major Investor’s failure to do
likewise. During the ten (10) day period commencing after receipt of such
information, each Fully-Exercising Investor shall be entitled to obtain that
portion of the New Securities for which Major Investors were entitled to
subscribe but which were not subscribed for by the Major Investors which is
equal to the proportion that the number of shares of Common Stock issued and
held by such Fully-Exercising Investor bears to the total number of shares of
Common Stock issued and held by all Fully-Exercising Investors who wish to
purchase such unsubscribed shares.

(c) If all New Securities referred to in the Offer Notice are not elected to be
purchased or obtained as provided in subsection 3.1(b) hereof, the Company may,
during the ninety (90) day period following the expiration of the period
provided in subsection 3.1(b) hereof, offer the remaining unsubscribed portion
of such New Securities (collectively, the “Refused Securities”) to any person or
persons at a price not less than, and upon terms no more favorable to the
offeree than, those specified in the Offer Notice. If the Company does not enter
into an agreement for the sale of the New Securities within such period, or if
such agreement is not consummated within thirty (30) days of the execution
thereof, the right provided hereunder shall be deemed to be revived and such New
Securities shall not be offered unless first reoffered to the Major Investors in
accordance with this Section 3.1.

(d) The right of first offer in this Section 3.1 shall not be applicable to:
(i) shares of Common Stock issued or deemed issued to employees or directors of,
or consultants to, the Company or any of its subsidiaries pursuant to a plan,
agreement, or arrangement approved by the Board of Directors of the Company;
(ii) shares of Common Stock issued in an IPO; (iii) the issuance of securities
pursuant to the conversion or exercise of convertible or exercisable securities
outstanding on the date hereof; (iv) securities issued in connection with any
stock split or stock dividend of the Company; (v) the issuance of securities in
connection with a bona fide business acquisition of or by the Company, whether
by merger, consolidation, sale of assets, sale or exchange of stock or
otherwise; or (vi) the issuance of stock, warrants or other securities or rights
to persons or entities with which the Company has business relationships
provided such issuances are for other than primarily capital raising purposes
and provided that at the time of any such issuance, the aggregate of such
issuance and similar issuances in the preceding twelve month period do not
exceed one percent (1%) of the then outstanding Common Stock of the Company
(assuming full conversion and exercise of all convertible and exercisable
securities); or (vii) the issuance of up to an aggregate of 500,000 shares of
Common Stock, or the grant of options or warrants therefor, in connection with
any present or future borrowing, line of credit, leasing or similar financing
arrangement approved by the Board of Directors of the Company, including a
majority of the members of the Board of Directors who are not employees of the
Company or any subsidiary.

 

16



--------------------------------------------------------------------------------

(e) In lieu of complying with the provisions of this Section 3.1, the Company
may elect to give notice to the Major Investors within thirty (30) days after
the issuance of New Securities. Such notice shall describe the type, price and
terms of the New Securities. Each Major Investor shall have twenty (20) days
from the date of receipt of such notice to elect to purchase up to the number of
New Securities that would, if purchased by such Major Investor, maintain such
Major Investor’s percentage ownership position, calculated as set forth in
subsection 3.1(b) prior to giving effect to the issuance of such New Securities.
The closing of such sale shall occur within sixty (60) days of the date of
notice to the Major Investors.

3.2 Termination. The provisions of this Section 3 shall terminate
(i) immediately prior to the consummation of an IPO, (ii) when the Company first
becomes subject to the periodic reporting requirements of Sections 12(g) or
15(d) of the Exchange Act; or (iii) upon a Sale of the Company approved by the
Board of Directors of the Company, whichever event shall first occur.

4. Information and Observation Rights.

4.1 Information and Inspection Rights. The Company shall provide any Major
Investor owning Company capital stock representing twenty percent (20%) or more
of the outstanding voting power of the Company with all of the information,
documents and access to employees or directors as reasonably requested by such
Major Investor to prepare and timely file all regulatory filings, which include,
but is not limited to, the following list within the specified time frames, as
may be reasonably revised from time to time by notice from the Major Investor in
accordance with the provisions of Section 5.6; provided, that the Board of
Directors has not reasonably determined that such Major Investor is a competitor
of the Company; provided, further, Arrowhead is not deemed to be, and will not
be deemed to be, a competitor of the Company (i) so long as it owns capital
stock representing in excess of fifty percent (50%) of the outstanding voting
power of the Company, or (ii) by virtue of its incubation funding or management
of companies engaged in therapeutics:

(a) The Company shall deliver to each such Major Investor as soon as
practicable, but in any event within one hundred twenty (120) days after the end
of each fiscal year of the Company, a balance sheet and income statement as of
the last day of such year; a statement of cash flows for such year, such
year-end financial reports to be in reasonable detail, prepared in accordance
with GAAP, (except that the financial report may (i) be subject to normal
year-end audit adjustments and (ii) not contain all notes thereto which may be
required in accordance with GAAP) and audited and certified by independent
public accountants of nationally recognized standing selected by the Company;

(b) The Company shall deliver to each such Major Investor as soon as
practicable, but in any event within thirty (30) days after the end of each of
the first three (3) quarters of each fiscal year of the Company, an unaudited
income statement, schedule as to the sources and application of funds for such
fiscal quarter, an unaudited balance sheet and a statement of stockholder’s
equity as of the end of such fiscal quarter;

(c) The Company shall deliver to each such Major Investor as soon as
practicable, but in any event within thirty (30) days after the end of each of
the first three (3) quarters of each fiscal year of the Company, a statement
showing the number of shares of each

 

17



--------------------------------------------------------------------------------

class and series of capital stock and securities convertible into or exercisable
for shares of capital stock outstanding at the end of the period, the number of
common shares issuable upon conversion or exercise of any outstanding securities
convertible or exercisable for common shares and the exchange ratio or exercise
price applicable thereto and number of shares of issued stock options and stock
options not yet issued but reserved for issuance, if any, all in sufficient
detail as to permit the Major Investor to calculate its percentage equity
ownership in the Company and certified by the Chief Financial Officer or Chief
Executive Officer of the Company as being true, complete and correct;

(d) The Company shall deliver to each such Major Investor as soon as
practicable, but in any event within thirty (30) days of the end of each month,
an unaudited income statement, an unaudited profit or loss statement;

(e) The Company shall deliver to each such Major Investor as soon as
practicable, but in any event thirty (30) days prior to the end of each fiscal
year, a budget and business plan for the next fiscal year (collectively, the
“Budget”), prepared on a monthly basis, including balance sheets and sources and
applications of funds statements for such months and, as soon as prepared, any
other budgets or revised budgets prepared by the Company;

(f) The Company shall deliver to each such Major Investor, with respect to the
financial statements called for in subsections (a), (b) and (d) of this
Section 4.1, an instrument executed by the Chief Financial Officer and President
or Chief Executive Officer of the Company and certifying that such financials
were prepared in accordance with GAAP consistently applied with prior practice
for earlier periods (with the exception of footnotes that may be required by
GAAP) and fairly present the financial condition of the Company and its results
of operation for the periods specified therein, subject to year-end audit
adjustment;

(g) The Company shall deliver to each such Major Investor such other information
relating to the financial condition, business, prospects or corporate affairs of
the Company as the Major Investor or any assignee of the Major Investor may from
time to time reasonably request, provided however, that the Company shall not be
obligated under this subsection (g) or any other subsection of Section 4.1 to
(i) provide information which the Company reasonably deems in good faith to be a
trade secret or similar confidential information (unless covered by an
enforceable confidentiality agreement, in form acceptable to the Company) or
(ii) would adversely affect the attorney-client privilege between the Company
and its counsel;

(h) If for any period the Company shall have any subsidiary whose accounts are
consolidated with those of the Company, then in respect of such period the
financial statements delivered pursuant to the foregoing sections shall be the
consolidated and consolidating financial statements of the Company and all such
consolidated subsidiaries; and

(i) Notwithstanding anything else in this Section 4.1 to the contrary, except as
reasonably required for a Major Investor to satisfy its regulatory filings, and,
in such case, with any disclosure relating to the Company subject to the
Company’s reasonable approval without undue delay, the Company may cease
providing the information set forth in this Section 4.1 during the period
starting with the date sixty (60) days prior to the Company’s good

 

18



--------------------------------------------------------------------------------

faith estimate of the date of filing of, and ending on a date one hundred eighty
(180) days after the effective date of the registration effecting the IPO;
provided that the Company is actively employing its reasonable best efforts to
cause such registration statement to become effective.

4.2 Inspection. The Company shall permit each Major Investor, at such Major
Investor’s expense, to visit and inspect the Company’s properties, to examine
its books of account and records and to discuss the Company’s affairs, finances
and accounts with its officers, all at such reasonable times as may be
reasonably requested by the Major Investor, provided, however, that the Company
shall not be obligated pursuant to this Section 4.2 to provide access to any
information which it reasonably considers to be a trade secret or similar
confidential information or would adversely affect the attorney-client privilege
between the Company and its counsel.

4.3 Observer Rights. As long as a Major Investor owns shares representing at
least twenty percent (20%) and not more than fifty percent (50%) of the
outstanding voting power of the Company, the Company shall invite a
representative of such Major Investor to attend all regular meetings of its
Board of Directors in a nonvoting observer capacity and, in this respect, shall
give such representative copies of all notices, minutes, consents, and other
materials that it provides to its directors at the same time and in the same
manner as provided to such directors; provided, however, that such
representative shall agree to hold in confidence and trust and to act in a
fiduciary manner with respect to all information so provided; and, provided
further, that the Company reserves the right to withhold any information and to
exclude such representative from any meeting or portion thereof if access to
such information or attendance at such meeting could adversely affect the
attorney-client privilege between the Company and its counsel, result in
disclosure of trade secrets or a conflict of interest, or if such Major Investor
or its representative is a competitor of the Company (as defined in
Section 4.1).

4.4 Termination of Information, Inspection and Observer Covenants. The covenants
set forth in Section 4.1, Section 4.2 and Section 4.3 shall terminate and be of
no further force or effect (i) immediately prior to the consummation of an IPO,
(ii) when the Company first becomes-subject to the periodic reporting
requirements of Sections 12(g) or 15(d) of the Exchange Act, or (iii) a Sale of
the Company, whichever event shall occur first.

4.5 Confidentiality. Each Major Investor agrees that such Major Investor will
keep confidential and will not disclose, divulge or use for any purpose, other
than to monitor its investment in the Company, any confidential information
obtained from the Company pursuant to the terms of this Agreement, unless such
confidential information (i) is known or becomes known to the public in general
(other than as a result of a breach of this Section 4.5 by such Major Investor),
(ii) is or has been independently developed or conceived by the Major Investor
without use of the Company’s confidential information or (iii) is or has been
made known or disclosed to the Major Investor by a third party without a breach
of any obligation of confidentiality such third party may have to the Company;
provided, however, that a Major Investor may disclose confidential information
(a) to its attorneys, accountants, consultants, and other professionals to the
extent necessary to obtain their services in connection with monitoring its
investment in the Company, (b) to any prospective investor of any Registrable
Securities from such Investor as long as such prospective investor agrees to be
bound by the provisions of this Section 4.5, (c) to any Affiliate, partner,
member, stockholder or wholly owned subsidiary of

 

19



--------------------------------------------------------------------------------

such Major Investor in the ordinary course of business, or (d) as may otherwise
be required by law (including without limitation disclosure of financial and
other information required to be made in regulatory filings by Arrowhead),
provided that the Major Investor takes reasonable steps to minimize the extent
of any such required disclosure. The Company acknowledges that at least some of
the Major Investors are in the business of venture capital investing and
therefore review the business plans and related proprietary information of many
enterprises, including enterprises which may have products or services which
compete directly or indirectly with those of the Company. Nothing in this
Agreement shall preclude or in any way restrict the Major Investors from
investing or participating in any particular enterprise whether or not such
enterprise has products or services which compete with those of the Company.

5. Miscellaneous.

5.1 Transfers, Successors and Assigns. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

5.2 Transfers of Rights. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, permitted assigns, heirs, executors and administrators of the
parties hereto. Each Investor shall have the right to transfer or assign the
registration rights described herein along with the transfer of such Investor’s
Registrable Securities, provided that in any such case the Company is given
written notice prior to the time of such transfer or assignment, stating the
name and address of the transferee or assignee and identifying the securities
and rights to be transferred at least fifteen days prior to its effectiveness,
and provided further, that the transferee or assignee assumes in writing prior
to such transfer or assignment, any and all obligations of the Investor with
respect to such securities and rights.

5.3 Governing Law. This Agreement shall be governed by and construed in
accordance with the General Corporation Law of the State of Delaware as to
matters within the scope thereof, without regard to its principles of conflicts
of laws.

5.4 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. This Agreement may also be executed and
delivered by facsimile signature and in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

5.5 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

20



--------------------------------------------------------------------------------

5.6 Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given: (a) upon
personal delivery to the party to be notified, (b) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient, and if not so confirmed, then on the next business day, (c) five
(5) days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent to the respective
parties at theft address as set forth on the signature page or Schedule A
hereto, or to such email address, facsimile number or address as subsequently
modified by written notice given in accordance with this Section 5.6.

5.7 Costs of Enforcement. If any party to this Agreement seeks to enforce its
rights under this Agreement by legal proceedings, the non-prevailing party shall
pay all costs and expenses incurred by the prevailing party, including, without
limitation, all reasonable attorneys’ fees.

5.8 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the holders of a majority of the Registrable
Securities then outstanding. Any amendment or waiver effected in accordance with
this paragraph shall be binding upon each holder of any Registrable Securities
then outstanding, each future holder of all such Registrable Securities, and the
Company. Notwithstanding the foregoing, this Agreement may not be amended or
terminated and the observance of any term hereunder may not be waived with
respect to any Investor without the written consent of such Investor, unless
such amendment, termination or waiver applies to all Investors in the same
fashion (it being agreed that a waiver of the provisions of Section 3 with
respect to a particular transaction shall be deemed to apply to all Investors in
the same fashion if such waiver does so by its terms, notwithstanding the fact
that certain Investors may nonetheless, by agreement with the Company, purchase
securities in such transaction). The Company shall give prompt written notice of
any amendment or termination hereof or waiver hereunder to any party hereto that
did not consent in writing to such amendment, termination or waiver. Any
amendment, termination or waiver effected in accordance with this Section 5.8
shall be binding on all parties hereto, even if they do not execute such
consent. No waivers of or exceptions to any term, condition or provision of this
Agreement, in any one or more instances, shall be deemed to be, or construed as,
a further or continuing waiver of any such term, condition or provision. Any
party may agree to waive or amend its own rights hereunder with respect to the
Company or another party without the, necessity of obtaining the consent or
agreement of any other party.

5.9 Severability. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.

5.10 Aggregation of Stock. All shares of Registrable Securities held or acquired
by Affiliates shall be aggregated together for the purpose of determining the
availability of any rights under this Agreement.

5.11 Entire Agreement. This Agreement (including the Schedules hereto)
constitutes the full and entire understanding and agreement between the parties
with respect to the subject matter hereof, and any other prior written or oral
agreement, or contemporaneous written or oral agreement, relating to the subject
matter hereof existing between the parties are expressly canceled.

 

21



--------------------------------------------------------------------------------

5.12 Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non-defaulting party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.

[SIGNATURE PAGE FOLLOWS]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

COMPANY:

INSERT THERAPEUTICS, INC.,

a Delaware corporation

By:   James Hamilton

James Hamilton, President

Address:    129 North Hill Street, Suite 104   Pasadena, CA 91106



--------------------------------------------------------------------------------

INVESTORS:

ARROWHEAD RESEARCH CORPORATION,

a Delaware corporation

By:   Christopher Anzalone

  Christopher Anzalone, CEO & President

Address:    201 South Lake Avenue, Suite 703   Pasadena, CA 91101